

114 S917 PCS: LNG and LPG Excise Tax Equalization Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 50114th CONGRESS1st SessionS. 917[Report No. 114–27]IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend the Internal Revenue Code of 1986 to equalize the excise tax on liquified petroleum gas
			 and liquified natural gas.
	
 1.Short titleThis Act may be cited as the LNG and LPG Excise Tax Equalization Act of 2015. 2.Equalization of excise tax on liquefied petroleum gas and liquefied natural gas (a)Liquefied petroleum gas (1)In generalSubparagraph (B) of section 4041(a)(2) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (i), by redesignating clause (ii) as clause (iii), and by inserting after clause (i) the following new clause:
					
 (ii)in the case of liquefied petroleum gas, 18.3 cents per energy equivalent of a gallon of gasoline, and.
				(2)Energy
 equivalent of a gallon of gasolineParagraph (2) of section 4041(a) of such Code is amended by adding at the end the following:
					
						(C)Energy
 equivalent of a gallon of gasolineFor purposes of this paragraph, the term energy equivalent of a gallon of gasoline means, with respect to a liquefied petroleum gas fuel, the amount of such fuel having a Btu content of 115,400 (lower heating value)..
				(b)Liquefied natural gas
 (1)In generalSubparagraph (B) of section 4041(a)(2) of the Internal Revenue Code of 1986, as amended by subsection (a)(1), is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and and by inserting after clause (iii) the following new clause:
					
 (iv)in the case of liquefied natural gas, 24.3 cents per energy equivalent of a gallon of diesel..
				(2)Energy
 equivalent of a gallon of dieselParagraph (2) of section 4041(a) of such Code, as amended by subsection (a)(2), is amended by adding at the end the following:
					
						(D)Energy
 equivalent of a gallon of dieselFor purposes of this paragraph, the term energy equivalent of a gallon of diesel means, with respect to a liquefied natural gas fuel, the amount of such fuel having a Btu content of 128,700 (lower heating value)..
 (3)Conforming amendmentsSection 4041(a)(2)(B)(iii) of the Internal Revenue Code of 1986, as redesignated by subsection (a)(1), is amended—
 (A)by striking liquefied natural gas,, and (B)by striking peat), and and inserting peat) and.
 (c)Effective DateThe amendments made by this section shall apply to fuel sold or used in calendar quarters beginning more than 60 days after the date of the enactment of this Act.
			3.Increase in continuous levy
 (a)In generalParagraph (3) of section 6331(h) of the Internal Revenue Code of 1986 is amended by striking 30 percent and inserting 35 percent. (b)Effective dateThe amendment made by this section shall apply to payments made after 180 days after the date of the enactment of this Act.April 14, 2015Read twice and placed on the calendar